DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claim 1, claim 8, the cancellation of claims 15-20 non-elected without traverse, the addition of new claims 21-26 and the arguments presented has overcome the rejections and objection presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-7 and 13 were rejected as being unpatentable over the disclosures and illustrations of Tay. Claims 8-12 and 14 were also objected to as depending from a rejected base claim but also indicated as including allowable subject matter and that they would be allowable if rewritten in independent form to include the limitations of base claim from which they depend and any intervening claims. Presently, Applicant has amended previously objected to claim 8 by rewriting in independent form to include the recitations of claim 1 from which it previously depended and the recitations of intervening claim 3. This amendment has overcome the objection to claim 8 presented in the previous office action. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Tay or that teach and/or suggest the limitations of independent claim 8. Therefore, now independent claim 8 and new claims 21-26 depending therefrom are allowable. 
Applicant has also amended independent claim 1 to include the recitation, ‘…wherein the first opening has a cutoff at an interface between the wafer and the first dielectric layer…’ Applicant has persuasively demonstrated how this amendment to claim 1 distinguishes the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899